Case 5:20-cv-02013-RGK-JPR Document9 Filed 10/06/20 Page 1of2 Page ID#:72

 

JS6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 5:20-cv-02013-RGK-JPR Date October 6, 2020
Title COUNTY OF RIVERSIDE vy. DUNG T. LAM, et al

 

Present: The Honorable R. GARY KLAUSNER, U.S. DISTRICT JUDGE

 

Joseph Remigio (Not Present) Not Reported N/A

 

Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) ORDER REMANDING CIVIL ACTION TO
SUPERIOR COURT

 

On September 29, 2020, Defendant Dung T. Lam (“Defendant”) removed this action from state
court, asserting federal subject matter jurisdiction based on a federal question.

Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit has
held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)): see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

Upon review of the Complaint, the Court finds no federal question therein. Plaintiff's Complaint
seeks a TRO and Injunctive Relief for Abatement of Nuisance for Illegal Land Use in Violation of
Riverside County Ordinance. The Complaint does not set forth any claims arising under the U.S.
Constitution, treaties, or laws of the United States for which the Court would have “original
jurisdiction.” 28 U.S.C. § 1441(b).

Defendant states that the basis for removal is that her cross-complaint seeks Declaratory Relief
that the claims stated in the underlying complaint violate the Equal Protection Clause of the U.S.
Constitution and her due process rights. However, Defendant cannot confer jurisdiction upon the Court
by attempting to attach a federal question to her Notice of Removal or asserting an affirmative defense
or counterclaim under federal law. Accordingly, Defendant’s removal is improper for lack of federal
question jurisdiction.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page | of 2
Case 5:20-cv-02013-RGK-JPR Document9 Filed 10/06/20 Page 2of2 Page ID#:73

 

JS6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 5:20-cv-02013-RGK-JPR Date October 6, 2020
Title COUNTY OF RIVERSIDE v. DUNG T. LAM, et al

 

For the foregoing reasons, the above-entitled case is ordered REMANDED to the Superior
Court, County of Riverside, Case No. MCC2001735, for all further proceedings for lack of subject
matter jurisdiction.

IT IS SO ORDERED.

 

Initials of Preparer jre

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
